PER CURIAM.
Petitioner seeks a writ of mandamus to compel the circuit court that presided over his criminal trial to exercise jurisdiction over his motion to return exhibits introduced at trial. Mandamus is appropriate to compel a lower court to exercise its subject matter jurisdiction if that court has erroneously determined that it lacks subject matter jurisdiction. Pino v. District Court of Appeal, Third Dist., 604 So.2d 1232 (Fla.1992). We conclude that the trial court in this case did retain subject matter jurisdiction after termination of this criminal case. Oleandi v. State, 731 So.2d 4 (Fla. 4th DCA 1999) (court’s jurisdiction to deal with matters relating to property of defendant in criminal case extends beyond conclusion of the criminal proceedings). Although the property in this case did not belong to the petitioner, we conclude that the trial court has jurisdiction to consider petitioner’s motion. We therefore grant the petition for writ of mandamus.
GUNTHER, KLEIN and HAZOURI, JJ., concur.